Citation Nr: 1011891	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
severe iron-deficiency anemia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from September 1985 through 
April 1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board Remanded the 
appeal in May 2008.

By a statement submitted in November 2008, the Veteran 
reported that she had difficulty concentrating at work, 
insomnia, hearing loss, ringing in her ears, leg cramps, and 
dizziness.  She noted that she was under treatment for these 
symptoms.  It is not clear whether the Veteran wishes to 
raise a new claim or claims for service connection or whether 
she attributes these symptoms to service-connected 
disabilities other than the service-connected disability 
addressed in this decision, anemia.  This statement is 
REFERRED to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.  


FINDING OF FACT

The Veteran's service-connected iron deficiency anemia is 
productive of a hemoglobin level in excess of 10.0gm/100ml, 
but requires continuing treatment with oral iron 
supplementation, and the Veteran reports weakness, easy 
fatigability, and headaches.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
iron-deficiency anemia have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.117, Diagnostic 
Code 7700 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased evaluation for service-
connected anemia.  Before assessing the merits of the appeal, 
VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims for increased ratings, like the Veteran's claim for 
an increased evaluation in this case, VA must notify the 
claimant that, 1) to substantiate a claim for an increased 
evaluation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability, 2) a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity from noncompensable 
to as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

Following the receipt of the Veteran's claim for an increased 
evaluation, dated by the Veteran in March 2004 and apparently 
received by VA in April 2004, the RO issued a May 2004 letter 
which advised the Veteran of VA's duties to notify and assist 
her generally.  In July 2004, the Veteran responded by 
submitting reports of laboratory examination of her blood 
which included a report of hemoglobin.  This response 
establishes that the Veteran, in fact, understood the 
evidence necessary to substantiate he claim for a higher 
evaluation for anemia.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The RO thereafter provided a March 2006 letter notifying the 
Veteran of the criteria governing evaluation of degree of 
disability and criteria for assigning an effective date of an 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In November 2006, the RO issued another notice 
letter.  Following the 2008 Remand of the claim, a notice 
letter was issued in October 2008.  The October 2008 letter 
addressed all required elements of notice in a claim for an 
increased evaluation.  

The Board acknowledges that the Veteran did not receive some 
elements of requested notice until after the initial 
unfavorable determination.  However, the claim was 
readjudicated in December 2009, after the Veteran received 
all required notice.  All notice errors were cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The Veteran's communications demonstrate that she understood 
the requirements for establishing service connection and 
entitlement to increased evaluations.  Given the facts of 
this case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This appeal addresses a claim for an increased 
rating where service connection for the disability has been 
in effect for many years.  Therefore, service treatment 
records are already of record.  In this case, the Veteran was 
afforded VA examination in 2006, and VA treatment records 
since that time dated through 2009 have been obtained and 
include examination as to each of the factors required for 
evaluating the Veteran's disability.  Therefore, an 
additional Remand to obtain further VA examination is not 
required, as the evidence of record is adequate for rating 
purposes.

The Board notes in particular that the Veteran's 
representative argues, in a February 2010 informal hearing 
presentation, that the Veteran should be afforded VA 
examination which addressed shortness of breath, tachycardia, 
syncope, pale nail beds or conjunctiva, or bleeding.  As 
discussed further below, the VA clinical records reflect that 
the Veteran's pulse, respiratory rate, cardiac sounds, breath 
sounds, and subjective complaints were routinely evaluated 
during VA outpatient treatment visits.  Records of more than 
50 VA outpatient treatment visits by the Veteran to VA 
providers are document during the pendency of this appeal.  
See VA records printed in October 2008 (63 pages) and in 
October 2009 (54 pages).  

The Board notes in particular that the criteria for increased 
evaluations in excess of 10 percent require such finds as 
lightheadedness, shortness of breath, cardiomegaly, and 
tachycardia with, not separate from, hemoglobin of 8gm/100 ml 
or less.  (Emphasis added).  As the Veteran did not manifest 
hemoglobin less than 10mg/100ml at any time during the 
pendency of the appeal, the Board finds that Remand for 
further VA examination to specifically set forth whether any 
of the symptoms or findings that might be associated with 
anemia, as urged by the Veteran's representative, would be 
fruitless.  

The Veteran has not identified any additional evidence that 
might be relevant to assist her to substantiate the claims 
addressed in this appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Claims for increased evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Veteran's iron-deficiency anemia is evaluated under 
38 C.F.R. § 4.117, Diagnostic Code (DC) 7700.  DC 7700 
provides ratings for hypochromic-microcytic and megaloblastic 
anemia, such as iron deficiency and pernicious anemia.  
Anemia with hemoglobin 10gm/100 ml (hereinafter, 10) or less, 
asymptomatic, is rated noncompensably (0 percent) disabling.  
Anemia with hemoglobin 10gm/100ml or less with findings such 
as weakness, easy fatigability or headaches, is rated 10 
percent disabling.  Anemia with hemoglobin 8gm/100ml or less, 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath, is rated 30 percent 
disabling.  Anemia with hemoglobin 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months), is rated 70 percent 
disabling.  Anemia with hemoglobin 5gm/100ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest, is rated 100 percent disabling. A  Note to 
Diagnostic Code 7700 provides that complications of 
pernicious anemia, such as dementia or peripheral neuropathy, 
are to be rated separately.  38 C.F.R. § 4.117.

Facts and analysis

Historically, the Veteran was granted service connection for 
iron deficiency anemia by a rating decision issued in 
November 2001.  A 10 percent disability evaluation was 
assigned under the diagnostic code 7700.

With her June 2004 statement, the Veteran provided a May 2003 
report of laboratory examination of the blood.  This report 
discloses that the hematocrit was 37, with a reference range 
provided of 35.0 to 45.0 as normal.  For purposes of 
information only, and without reliance thereon, the Board 
notes that the term "hematocrit" is defined as the 
percentage of volume of a blood sample that is occupied by 
cells.  Stedman's Medical Dictionary 796 (27th ed. 2000).  
Although the range of hematocrit values is not included in 
the rating criteria as a factor for evaluating severity, this 
information is provided for purposes of establishing that, 
although the provider did not express evaluation in terms of 
the criteria specified by regulation, the provider assessed 
the Veteran's blood for anemia with reference to a normal 
value, and determine that the level was within the normal 
value.  

July 2004 VA laboratory examination of the blood disclosed a 
hemoglobin level of 12.1, with a reference range of 12.0-16.0 
defined as normal.  The term "hemoglobin" is defined as the 
respiratory protein of red blood cells.  Stedman's Medical 
Dictionary 802 (27th ed. 2000). 

The examiner who conducted January 2006 VA examination noted 
that the Veteran had a hemoglobin of 11.9 and a hematocrit of 
36.2 in 2004 (the examiner did not specify what date that 
laboratory result was obtained).  In June 2005, the Veteran 
had a hematocrit of 38.  The examiner notes that the Veteran 
was examined for the causes of iron-deficiency anemia and no 
obvious cause was found.  The most recent evaluation of the 
Veteran's blood, in December 2005, disclosed a normal 
hematocrit.  The examiner concluded that the Veteran had 
"borderline normal" iron deficiency anemia, under 
treatment, with the improvement in laboratory evaluation 
being due to the treatment.  

The provider who conducted November 2006 evaluation noted the 
Veteran's history of anemia, evaluated the Veteran's heart 
and chest, including pulse and respirations, and evaluated 
the Veteran's pulse in the extremities, among other 
assessments.  The provider concluded that the Veteran did not 
currently have anemia, although she had required medical for 
anemia in the past.  The provider noted that the Veteran 
still had blood in her urine, for which no explanation had 
been found on diagnostic examinations, and which required 
further evaluation.  

In February 2007, the provider noted that the Veteran's 
anemia was stable, that iron studies were within normal.  The 
treatment note listed laboratory examinations conducted in 
November 2006, which disclosed that the Veteran's hematocrit 
was 36.8.  The Veteran reported intermittent fatigue, muscle 
pain, and poor sleep.  The Veteran specifically denied chest 
pain, shortness of breath, palpitations, or wheezing.

In September 2007, the Veteran's hemoglobin was 11.7, and her 
hematocrit was 34.8.  Evaluation of cardiac and respiratory 
function disclosed no abnormality.  Radiologic examination of 
the right knee was conducted based on the Veteran's 
complaints of pain.  February 2008 laboratory examination of 
the blood disclosed hemoglobin of 10.1.  The provider 
concluded that the Veteran's iron supplementation should be 
resumed.  VA clinical notes thereafter reflect that ferrous 
sulfate was prescribed.  

In March 2008, the Veteran had physical therapy treatment for 
the left knee.   was treated.  The Veteran reported tinnitus, 
and underwent audiologic evaluation in June 2008.  At that 
time, she reported episodes of dizziness.  The provider 
concluded that the Veteran had vertigo, and the Veteran 
underwent specialty examinations in August 2008 and January 
2009.  

In August 2008 and November 2008, the Veteran submitted 
statements reporting that she was unable to walk without 
pain, had difficulty concentrating, and had insomnia, leg 
cramps, fatigue, hearing loss, dizziness, and unexplained 
bruises.  

In November 2008, the Veteran reported a belief that one of 
her medications, Tramadol, was causing headaches.  VA 
outpatient treatment records dated through October 2009 
reflect that the Veteran's weight, blood pressure, heart and 
lung sounds, pulse rate, respiratory rate, and pain level 
were assessed routinely.  

The Veteran's hemoglobin level was above 10.0 each time it 
was evaluated during the pendency of this appeal.  Therefore, 
the Veteran does not meet the objective criteria for an 
evaluation in excess of 10 percent for anemia, since a 30 
percent evaluation requires hemoglobin of 8gm/100 ml or less, 
and a 50 percent evaluation requires a hemoglobin of 7gm/100 
ml or less.  

The 30 percent evaluation requires hemoglobin of 8gm/100 ml 
or less with such findings as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath.  The 
Veteran's representative contends, as noted above, that, if 
an evaluation in excess of 10 percent is not granted, the 
Veteran is entitled to Remand for further VA evaluation to 
determine whether the Veteran has symptomatology which would 
warrant an increased evaluation.  The VA treatment records 
over the course of the appeal clearly reflect that the 
Veteran reported lightheadedness, dizziness, and vertigo 
during the course of this appeal, and was evaluated for those 
symptoms.  The Veteran's symptoms of dizziness, 
lightheadedness, and vertigo are medically attributed to a 
possible variation of Meneire's disease, not to anemia.  
Therefore, no further evaluation to determine if those 
symptoms represent impairment due to anemia is required.  

The Veteran's representative contends that further evaluation 
is required to determine if the Veteran has shortness of 
breath, dyspnea, cardiomegaly, tachycardia, syncope, or 
congestive heart failure.  The term "tachycardia," for 
example, is defined as a rapid heart beat, conventionally 
applied to rates over 90 beats per minute.  Stedman's Medical 
Dictionary 1782 (27th ed. 2000).  The records establish that 
the Veteran's heart rate was below 90 beats per minutes 
throughout the relevant period.  The Board finds that the 
routine evaluation of the Veteran's pulse over the course of 
the appeal is sufficient evidence to establish that the 
Veteran was monitored for tachycardia, even though the 
outpatient records do not specifically state that the Veteran 
does not manifest tachycardia.  

In this case, the Veteran was routinely asked if she had 
shortness of breath.  The Veteran denied this symptom except 
at the October 2009 outpatient treatment visit.  Even if 
attributed to anemia, the appearance of this symptomatology 
one time during the pendency of the appeal, in conjunction 
with hemoglobin in excess of 10gm/100 ml, would not warrant 
an evaluation in excess of 10 percent.  

The Board notes that the evidence, including both the 
Veteran's lay statements and the VA outpatient treatment 
records, establishes that the Veteran had subjective 
complaints of headaches, weakness, and easy fatigability.  
The records also establish that these symptoms were at least 
partially attributable to disorders other than the service-
connected anemia.  However, the RO resolved reasonable doubt 
as to the cause of these symptoms in the Veteran's favor, and 
determined that a 10 percent evaluation remained warranted.  
The Board agrees with this determination.  The evidence that 
the Veteran reported headaches, weakness, and easy 
fatigability does not, in and of itself, entitle the Veteran 
to an evaluation in excess of 10 percent, in the absence of 
findings that the Veteran's hemoglobin was 8gm/100ml.  As 
noted above, the Veteran's hemoglobin did not fall below 
10gm/100ml at any time during the period relevant to this 
appeal. 

The Board finds that the routine monitoring of the Veteran's 
pulse, blood pressure, respiratory rate, heart sounds, and 
breath sounds, together with the frequent notations that the 
Veteran was being assessed for anemia, is sufficient to 
establish that the Veteran did not manifest symptoms which 
might entitle her to an evaluation in excess of 10 percent, 
if the Veteran's hemoglobin also decreased to the level 
specified for a higher evaluation.  See 38 C.F.R. § 4.117, DC 
7700.  Remand to restate the objective findings and 
subjective complaints is not required.

The objective evidence establishes that the Veteran's iron-
deficiency anemia was not productive of impairment meeting 
the criteria for an evaluation in excess of 10 percent during 
the period of this appeal.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  


ORDER

The claim for an evaluation in excess of 10 percent for 
severe iron-deficiency anemia is denied.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


